PER CURIAM:
Appellants Thomas George and Carl Bowles, together with one James Cherniwchan, filed a pro se petition in the district court denominated “habeas corpus complaint” seeking redress of certain alleged grievances and deprivation of their rights at the Idaho State Penitentiary. The district court dismissed the action denying the request for a writ of habeas corpus on the ground that “a writ of habeas corpus is an individual remedy not designed for multiple petitioners.” Appellants, who are here represented by counsel, have appealed from that order.
At oral argument the state has suggested that the appeal has become moot because the three petitioners have since been released from the Idaho State Penitentiary and may now be incarcerated in other state or federal penal institutions.
We have reviewed the record, briefs of the parties and argument, and conclude that the request for relief contained in the petitioners’ complaint should not have been denied solely on the ground that more than one petitioner had joined in the complaint. See Rule 21,1.R.C.P. The cause is remanded to the district court to determine whether or not the matter is moot, and if not, to reconsider the complaint consistent with this opinion.
Since the appellants are now represented by counsel, the district court may direct counsel to file an amended complaint and if the interests of justice dictate, may sever the claims of the various petitioners. See Rule 20(b), Idaho Rules of Civil Procedure.
Reversed and remanded.